Title: To George Washington from George Clinton, 15 November 1793
From: Clinton, George
To: Washington, George


          
            Sir
            New York 15th Nov.
          
          In my last letter dated the 8th September (and to which I ⟨mutilated ⟩ yet been favored with an answer) I have omitted to mentio⟨n⟩ the
            French vessel, called the Republican, a prize to the Brit⟨ish⟩ frigate Boston, had
            departed, and was without the reach of my a⟨mutilated ⟩ previous
            to the receipt of the Letter from the Secretary of war, directing her detension. It will appear from the communications which ⟨mutilated ⟩ in the first instance, on the subject of this vessel,
            that I had (under an impression that conformably to the 17th article of our Treaty with
            France, which declares that no vessel aught to receive any shelter or refuge in any of
            the Ports of the United States, she appearing both in ⟨the⟩ character of a prize, and
            Tender to the above mentioned Frigate being brought in here by one of her officers and
            part of her crew) I directed her immediate departure —I
            now enclose copies of a corespondence which has lately taken place, between me and the
            minister of France, respecting a vessel which was reported to me as repairing in this
            port, whose appearances indicated as if she was intended for military purposes, as this case is nearly if not exactly similar to the one
            reported in my last letter, I conceive it proper to desist from doing any thing farther
            therein, until I shall receive your advice on the subject. I am with the greatest
            respect & esteem,
          
            Geo. Clinton
          
        